PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/326660
Filing Date: 17 January 2017
Appellant(s): Elemental Scientific Lasers, LLC



__________________
Kristy Marvel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2021 appealing from the Office action mailed 06/11/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 9079268) in view of Okuma (US 2018/0236608)
As Per Claim 15, Fry discloses a laser ablation system [abstract], comprising: 
 a sample chamber [Fig. 2A, #23] having an interior within which a sample can be accommodated [Fig. 2a, #11];
 a laser [Fig. 2a, #1] configured to generate a laser beam [Fig. 2a, #1], wherein the laser beam has parameters suitable for ablating or otherwise dissociating a portion of the sample accommodated within the interior of the sample chamber [Claim 1, Lines 6-8];
 at least one scanning component configured to impart relative movement between the sample and the laser beam [Col. 17, Lines 19-22];
 a user interface configured to display imagery of the sample [Col. 2, Lines 5-11] and enable a user to indicate, based on the displayed imagery, a first region-of-interest of the sample where the sample is to be ablated or otherwise dissociated by the laser beam [Col. 2, Lines 2-7; the reference clearly discloses that a user is allowed to pre-select the area (region-of-interest) to be ablated]; 
a processor configured to execute instructions to control an operation of at least one of the laser and the at least one scanning component to execute a first scan in the first region-of- interest of the sample [Col. 16, Lines 36-40]; and 
memory communicatively coupled to the processor and configured to store the instructions [Col. 2, Lines 19-20].
Fry does not disclose while executing the first scan, enable a user to indicate, based on the displayed imagery, a second region-of-interest of the of the sample where the sample is to be ablated or otherwise dissociated by the laser beam to establish a second scan, queue the second scan, and execute the second scan following completion of execution of the first scan. 
Okuma, much like Fry, pertains to a laser processing device [abstract[ that performs laser ablation. [Par. 143; “…for cutting the object to be processed 1 by performing ablation…”]
. [Par. 109, “…the controller 250 performs image recognition processing to the surface image of the substrate 12 to automatically recognize the degree of deflection of the half cut Hc; however, the degree of deflection of the half cut Hc may be recognized from the surface image displayed on the display unit 240 or visually by the operator. In this case, for example, in an operation unit connected to the controller 250, the operator may perform operation of setting the reference line 5B on the basis of the degree of deflection of the half cut Hc, to set the reference line 5B for the object to be processed 1...”]
Okuma discloses the benefits of the invention in that it provides precise laser cutting when setting a region for ablation. [Par. 23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser ablation system as taught by Fry in view of the controller as taught by Okuma to further include while executing the first scan, enable a user to indicate, based on the displayed imagery, a second region-of-interest of the of the sample where the sample is to be ablated or otherwise dissociated by the laser beam to establish a second scan, queue the second scan, and execute the second scan following completion of execution of the first scan to provide precise laser cutting when setting a region for ablation. [Par. 23]
As Per Claim 18, Fry discloses the at least one scanning component includes a motion stage configured to move the sample. [Col. 17, Lines 19-22]
As Per Claim 19, Fry discloses the at least one scanning component includes a beam steering optical component [Fig. 2a, #26] configured to move a beam path along which the laser beam can propagate [Fig. 2a, #3]. 
Claim(s) 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fry (US 9079268) in view of Okuma (US 2018/0236608) in further view of Clem (US 2013/0168545).
As Per Claim 16, Fry and Okuma discloses all limitations of the invention except an optical microscope system having a field-of-view within a region of the interior of the sample chamber where the sample can be accommodated.
Clem, much like Fry and Okuma, pertains to spectroscopy display system that utilizes a laser beam which is scanned along a beam trajectory relative to a sample located in a sample chamber. [abstract]
Clem discloses an optical microscope system having a field-of-view within a region of the interior of the sample chamber where the sample can be accommodated. [Par. 25, Lines 14-19; the reference clearly discloses that microscope systems can be used as an alternative imaging system. It is inherent that in order to be able to produce an image of the sample, that “a field-of-view- of the optical microscope would have to be within a region of the interior of the sample chamber where the sample can be accommodate, otherwise the microscope would not be able to produce an image of the sample.] 
Clem discloses the benefits of the microscope system in that it provides means to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser ablation system as taught by Fry and Okuma in view of the optical microscope system as taught by Clem to further include an optical microscope system having a field-of-view within a region of the interior of the sample chamber where the sample can be accommodated to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]
As Per Claim 17, Fry and Okuma discloses all limitations of the invention except the field-of-view encompasses the region of the interior of the sample chamber where the sample can be accommodated.
Clem, much like Fry and Okuma, pertains to spectroscopy display system that utilizes a laser beam which is scanned along a beam trajectory relative to a sample located in a sample chamber. [abstract]
 Clem discloses the benefits of the microscope system in that it provides means to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]
Clem discloses the field-of-view encompasses the region of the interior of the sample chamber where the sample can be accommodated. [Par. 25, Lines 14-19; the reference clearly discloses that microscope systems can be used as an alternative imaging system. It is inherent that in order to be able to produce an image of the sample, that “a field-of-view” of the optical microscope would have to encompass the region of the interior of the sample chamber where the sample can be accommodated, otherwise if the “field-of-view” was a region outside of that wherein the sample is accommodated, the microscope would not be able to produce an image of the sample.] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser ablation system as taught by Fry and Okuma in view of the optical microscope system as taught by Clem to further include the field-of-view encompasses the region of the interior of the sample chamber where the sample can be accommodated to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]
As Per Claim 20, Fry and Okuma discloses all limitations of the invention except the beam steering optical component includes at least one mirror galvanometer deflector. 

Clem discloses the beam steering optical component includes at least one mirror galvanometer deflector. [Par. 25, Lines 5-9]
Clem discloses the benefits of the galvanometer deflector in that that it provides means to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a beam steering optical component as taught by Fry and Okuma in view of the galvanometer deflector as taught by Clem to further include the beam steering optical component includes at least one mirror galvanometer deflector to provide a correlation to physical locations on the surface of a sample relative to where the material was extracted for generating the displayed data. [Par. 3, Lines 21-25]                                                                                                                                                                                   
 (2) Response to Arguments
This is in response to the brief on appeal filed 06/11/2021.
With Regards to claim(s) 15, Appellant asserts that Okuma does not disclose or otherwise suggest enabling a user to indicate, while executing the first scan, based on the displayed imagery, a second region of interest of the sample where the sample is to be ablated or otherwise dissociated by the laser beam to establish a second scan, quire the second scan and execute the second scan following completion of execution of the first scan. Appellant ot be set while executing a first scan. 
The examiner respectfully disagrees. The claim recites, as pointed out by the applicant, that the processor “…enables a user to indicate, based on the displayed imagery, a second region of interest of the sample…queue the second scan….” That is, the functional language pertains to the user having the ability, based on displayed imagery, to be able to “queue” a second region of interest, in which the “queue” is being defined as being a “sequence of jobs” (https://www.merriam-webster.com/dictionary/queue ). Okuma explicitly discloses that “…the controller 250 performs image recognition processing to the surface image of the substrate 12 to automatically recognize the degree of deflection of the half cut Hc; however, the degree of deflection of the half cut Hc may be recognized from the surface image displayed on the display unit 240 or visually by the operator….” [Par. 109]
 That is, user is enabled to view the imagery of the surface to determine the degree of the deflection of the half cut Hc, in which based on said angle of deflection, a user can set a reference line. [“…the degree of deflection of the half cut Hc may be recognized from the surface image displayed on the display unit 240 or visually by the operator. In this case, for example, in an operation unit connected to the controller 250, the operator may perform operation of setting the reference line 5B on the basis of the degree of deflection of the half cut Hc…” (Par. 109)] The claim limitation requires that a user is enabled to select a second region of interest, based on the displayed imagery, and as shown explicitly in the reference, the user is able to select a second region of interest (reference line 5b) based on the displayed imagery (display unit 240) while a first region of interest (Hc) is being ablated, as the reference explicitly discloses the display unit automatically recognizes the marks made for an Hc cut [Par. 110; “…the controller 250 performs the image recognition processing to the surface image of the  automatically recognize the plurality of marks M; however, the plurality of marks M may be recognized from the surface image displayed on the display unit 240 or visually by the operator….”]
Moreover, the word “queue” does not specify in the claim that if the controller is programmed to immediately start a second region of interest, but queue is designated to the functionality of the user, in which it does not specify a user programming, but states that a user must be enabled to indicate a second region of interest (5b) and then queue, in which in this context the examiner is interpreting the ability to recognize a second region of interest to be ablated next as “queue”, while the first region of interest is occurring.
Moreover, Appellant also asserts that the modification of Okuma and Fry would render the combination inoperable as Fry’s objective is to avoid laser cutting. The modification of Fry in view of Okuma pertains processor enabling a user to select a second region of interest and not changing the laser capabilities of Fry, as Fry already contemplates the need for a user to pre-select an area to be ablated by a laser [Col. 2, Lines 2-7], and thus, Fry can directly benefit with the modification in view of Okuma’s processor/display imagery unit to allow a user to select a second region of interest. 

Respectfully submitted,
/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761    
Conferees:
/Daniel DePumpo/
RQAS

/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal